UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1519


STEVEN EUGENE SHARPE,

                    Plaintiff - Appellant,

             v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, a Trustee for Structured
Asset Investment Loan Trust Mortgage Pass Through Certificate series 2004-1;
WELLS FARGO HOME MORTGAGE; AMERICA’S SERVING COMPANY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:19-cv-03334-TLW)


Submitted: December 13, 2021                                Decided: December 28, 2021


Before THACKER and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orin G. Briggs, Lexington, South Carolina, for Appellant. M. Todd Carroll, WOMBLE
BOND DICKINSON (US) LLP, Columbia, South Carolina; John C. Hawk, IV, WOMBLE
BOND DICKINSON (US) LLP, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Eugene Sharpe appeals the district court’s order dismissing his complaint

without prejudice. The district court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Sharpe that failure to file timely, specific objections to this recommendation could

waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Sharpe stated that he had received the

magistrate judge’s recommendation, which included proper notice, and he filed a document

that the district court construed as objections to the magistrate judge’s recommendation.

Because the objections were not specific to the particularized legal recommendations made

by the magistrate judge, however, Sharpe has waived appellate review of the district court’s

order. See Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or recommendation on that

issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection” (internal quotation marks omitted)).




                                               2
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3